                 Case 19-50280-JTD         Doc 93     Filed 07/07/20       Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                         )   Chapter 11
                                                )
 THDL Liquidating LLC,                          )   Case No. 19-11689 (JTD)
                                                )
             Debtors.                           )   (Jointly Administered)
 THDL Liquidating LLC,                          )
                                                )
                  Plaintiff,                    )
 v.                                             )   Adv. Proc. No. 19-50280 (JTD)
                                                )
 ALEX M. AZAR, II, in his capacity as           )
 Secretary, United States Department of         )
 Health and Human Services; SEEMA               )
 VERMA, in her official capacity as             )
 Administrator, Center for Medicare and         )
 Medicaid Services,                             )
                                                )
                  Defendants.                   )   Re: Adv. D.I. 50, 75


                                   MEMORANDUM OPINION

          This adversary proceeding presents an unusual situation in which both the Plaintiff and the

Defendants moved to dismiss the complaint. At first blush, it would seem that the parties are on

the same page and, therefore, dismissal should be granted. However, the parties have vastly

different reasons for seeking dismissal, with significantly different goals in mind. In light of the

Court’s previous order compelling Defendants to stop withholding post-petition Medicare

reimbursement payments and ordering the turnover of all reimbursements withheld since the

petition date (Adv. D.I. 27, 28; the “Stay Order”), dismissal will either undue the Court’s previous

order, or prevent an appeal of that order.

          The Defendants seek dismissal on three separate grounds: 1) that this Court lacks

jurisdiction to adjudicate the issues raised in the complaint; 2) that the complaint should be
                 Case 19-50280-JTD       Doc 93      Filed 07/07/20    Page 2 of 7




dismissed for failure to state a claim because the Medicare payments are not property of the estate;

and 3) that, even if the Medicare payments are property of the estate, the Defendants’ post-petition

withholding of the payments fits within the police power exception to the automatic stay. 11 U.S.C.

§ 362(b)(4). Dismissal on any of these grounds would necessarily vacate the Stay Order. The

Plaintiff, on the other hand, argues that the Court should allow it to voluntarily dismiss the

adversary because it has served its purpose now that the injunction has been entered. Dismissal on

these grounds would leave the injunction in place with no opportunity for the Defendants to

develop a record for entry of a final order subject to appeal. Dismissal under either theory is

inappropriate.

   I. Brief Background

       On July 30, 2019, the Debtors filed their petitions for relief under Chapter 11 of the

Bankruptcy Code. Concurrently with the filing of the petition, the Debtors initiated this adversary

seeking a declaratory judgment that the Defendants were in violation of the automatic stay and to

enjoin the Defendant from withholding Medicare payments post-petition. On August 29, 2019, the

Court issued its Memorandum Opinion and Order. In the Stay Order, the Court granted the relief

request by the Plaintiff, enjoined the Defendants from withholding Medicare payments post-

petition, and ordered the Defendants to release all payments withheld post-petition. As a result of

the Stay Order, Defendants turned over approximately $5.2 million to Plaintiff in Medicare

reimbursements.

       On September 12, 2019, the Defendants appealed the Stay Order to the District Court. Both

this Court and the District Court denied the Defendants’ request for a stay pending appeal. (Adv.

D.I. 57, 71). On March 27, 2020, the District Court dismissed the appeal reasoning that it was

premature for the District Court to accept the appeal before this Court had the opportunity to fully

                                                 2
               Case 19-50280-JTD          Doc 93      Filed 07/07/20    Page 3 of 7




develop the factual record with respect to whether the Plaintiff engaged in fraud post-petition, such

that the post-petition withholding of Medicare payments would fit within the police power

exception under section 362(b)(4) of the Bankruptcy Code. (Adv. D.I. 82; the “District Court

Order”).

   II. Discussion

       a. The Defendants’ Motion

       The Defendants previously raised all of the arguments presented in their Motion to Dismiss

in opposition to the Plaintiff’s Motion for a Preliminary Injunction. (Adv. D.I. 11). The Defendants

first challenged whether the Court had jurisdiction due to the ongoing administrative review

process. The Court considered the issue and, following the Third Circuit in University Medical

Center, found that the Bankruptcy Code provided an independent basis for bankruptcy court

jurisdiction—exhaustion of administrative remedies notwithstanding. Stay Order at 4 (citing

University Medical Center v. Sullivan, 973 F.2d 1065, 1073-74 (3rd Cir. 1992)). With respect to

whether the Medicare payments constituted property of the estate, the court found that, given its

broad definition, “property of the estate” includes even the “mere opportunity” to receive the

Medicare payments. Stay Order at 6.

       The Court also rejected the Defendants’ last argument that the post-petition withholding of

those payments fit within the police power exception to the automatic stay, stating that “[n]othing

in the record suggests that the Defendants’ withholding of the post-petition Medicare payments is

for any purpose other than protecting its pecuniary interest in property of the estate over the

interests of other unsecured creditors.” Stay Order at 8. Notably, prior to the August 22, 2019 oral

argument on Plaintiff’s Preliminary Injunction Motion, the Defendants entered into an agreement

with the Plaintiff that it would not introduce evidence that it knew was crucial to the success of its

                                                  3
                Case 19-50280-JTD        Doc 93       Filed 07/07/20    Page 4 of 7




position that the police power exception applied. Notwithstanding that agreement, at oral argument

the Defendants asserted that there were post-petition fraud allegations that were being investigated

and attempted to introduce declarations that were clearly inadmissible hearsay. The Court

sustained Plaintiff’s objection to the introduction of the declarations. Aug. 22, 2019 Hr’g Tr. 28:1-

29:16. That does not mean, however, that the Defendants are precluded from seeking to introduce

evidence in connection with a final hearing.

        During a status conference held on April 16, 2020, the Court granted the Defendants’

request for supplemental briefing with respect to the Third Circuit’s recent decision in Denby-

Peterson, which was decided after the Stay Order was entered. Defendants argue that In re Denby-

Peterson, 941 F.3d 115 (3d Cir. 2019) overrules the Third Circuits prior ruling, albeit not

explicitly, in University Medical Center. The Court, having considered the supplemental briefing

finds Denby-Peterson does not overrule University Medical Center, and is distinguishable from

the facts in this case.

        The issue in Denby-Peterson revolved around whether, upon notice of the debtor’s

bankruptcy, a secured creditor’s failure to return collateral repossessed pre-petition is a violation

of the automatic stay. Id. In Denby-Peterson, the Third Circuit found that, although a certain

secured creditor retained possession of the debtor’s property (a car) post-petition, there was no

violation of the automatic stay because there was no post-petition affirmative act by the creditor

to exercise control over the debtor’s property—the creditor was only preserving the “status quo”

by continuing to withhold the property. Id. at 126.

        In its supplemental briefing, the Defendants argue that, since its decision to withhold

reimbursements was made pre-petition, the decision to continue withholding post-petition

payments is not an affirmative act, but a preservation of the status quo. The Court disagrees. In

                                                 4
               Case 19-50280-JTD          Doc 93      Filed 07/07/20    Page 5 of 7




Denby-Peterson, the creditor only repossessed property in which it held a pre-petition security

interest. Here, the Defendants withheld post-petition payments for laboratory tests that the Plaintiff

performed post-petition. Indeed, the Defendants did not merely retain the same possession and

control over the Debtor’s pre-petition property. Rather, by withholding Medicare payments for

services performed post-petition, the Defendants engaged in affirmative acts to exercise control

over post-petition property of the estate in violation of the automatic stay.

       The Defendants also argues that University Medical Center does not apply to the facts of

this case because the creditor in University Medical Center withheld payments permanently, as

opposed to temporarily. However, the Court does not find that distinction anywhere in the Third

Circuit’s University Medical Center or Denby-Peterson analysis. In University Medical Center,

where the issue was whether the government’s post-petition withholding of Medicare payments

violated the automatic stay, the court recognized the bankruptcy court’s authority under the

Bankruptcy Code to enforce the automatic stay and prevent the government’s withholding of post-

petition payments. University Medical Center, 973 F.2d at 1073. The court in University Medical

Center emphasized the importance of the automatic stay to preserve a financially troubled

Medicare provider with the opportunity to reorganize and continue Medicare benefits. Id. at 1084.

This is binding precedent that this Court is obligated to follow. Therefore, this Court continues

post Denby-Peterson to have jurisdiction to determine whether or not the Defendants’ withholding

of Medicare payments post-petition violated the automatic stay under 11 U.S.C. § 362.

Defendants’ Motion to Dismiss is therefore denied.

       b. The Plaintiff’s Motion

       On December 11, 2019, while the Defendants’ appeal of the Stay Order was pending, the

Plaintiff filed its motion to dismiss. Having been granted much of the relief sought, the Plaintiff

                                                  5
               Case 19-50280-JTD          Doc 93      Filed 07/07/20    Page 6 of 7




seeks to have the adversary dismissed under Federal Rule of Civil Procedure 41(a)(2), made

applicable to this adversary by Federal Rule of Bankruptcy Procedure 7041.

       Rule 41 provides that “an action may be dismissed at the plaintiff’s request only by court

order, on terms that the court considers proper.” Fed. R. Cov. P. 41(a)(2). “The grant or denial of

a motion for voluntary dismissal under Rule 41 is within the District Court's sound discretion; the

general rule is that such a motion should be granted liberally.” Baldinger v. Cronin, 535 F. App’x

78, 80 (3d Cir. 2013). However, the purpose of Rule 41 is to give a party the right to remove its

case from the court “when no one else will be prejudiced.” Ockert v. Union Barge Line Corp., 190

F.2d 303, 304 (3d Cir. 1951); In re Phillips Petroleum Sec. Litig., 109 F.R.D. 602, 605 (D. Del.

1986) (a “plaintiff may remove its case from the court only when no other party will be

prejudiced.”); Westinghouse Elec. Corp. v. United Elec. & Mach. Workers, 194 F.2d 770, 771 (3d

Cir. 1952) (dismissal under Rule 41(a)(2) was proper because the dismissal left the defendants in

a position that was “essentially no different from that they occupied before the suit was filed.”).

       In opposing Defendants’ appeal of the Stay Order, however, Plaintiff took the position that

the appeal was interlocutory because it was “pending a final judgement or entry of an order

terminating [this Court’s order].” District Court Order at 9. The District Court agreed with

Plaintiff’s position and concluded the Stay Order was interlocutory finding that it would be

“premature for the [District] Court to accept an appeal before the Bankruptcy Court has had the

opportunity to fully develop the factual record on whether the withholding of Medicare payments

is for the purpose of preventing fraud as opposed to protecting [Defendants’] pecuniary interests.

. . .” District Court Order at 11. Because of the position taken by the Plaintiff on appeal, it cannot

now be heard to complain that Defendants had the opportunity to develop the factual record during

the Preliminary Injunction hearing and chose not to do so.

                                                  6
               Case 19-50280-JTD          Doc 93      Filed 07/07/20    Page 7 of 7




       Now that the Plaintiff has what it argued was an interlocutory order compelling Defendants

to pay over millions of dollars in Medicare payments, it wants to dismiss the Complaint and,

thereby, deny the Defendants an opportunity to develop the record, obtain a final order, and appeal

the Stay Order. Clearly, Defendants would be prejudiced by a dismissal at this stage of the

proceeding. Therefore, Plaintiff’s Motion to Dismiss is denied.

   III. Conclusion

       For the foregoing reasons, the Court will deny both the Defendants’ Motion and the

Plaintiff’s Motion. The Court will enter an order giving effect to this ruling.




Dated: July 7, 2020                           __________________________________________
                                              JOHN T. DORSEY, U.S.B.J.




                                                  7
